﻿
I extend to Ambassador Garba my sincere congratulations on his unanimous election to the office of President of the current session of the General Assembly. His long experience at the United Nations and his commitment to the Organization and its central role in international affairs make him ideally fitted to exercise this office. We look forward to working under his expert direction,
I should like also to pay a tribute to his predecessor, Mr. Dante Caputo, for the efficiency and good grace with which he carried out his functions. The tireless activities of the Secretary-General are the very core of the effectiveness of the United Nations and I should like to assure him of our full co-operation and support as he carries out his vital task.
The Foreign Minister of France has already addressed the Assembly on behalf of the 12 member States of the European Community. My Government fully endorsed the views on the issues facing the international community contained in that statement, which are common to all members of the Community.
Fifty years ago this month, as the Secretary-General reminds us in the introduction to his annual report, world war began in Europe. When peace came at last, after six years of war, the building of the United Nations began - a sign of hope rising from the ruins of conflict. This was the second effort in this century to create an organization to settle conflicts between States and bring an end to war.
Unlike its predecessor, the League of Nations, the United Nations was solidly founded-, it has grown and developed now for more than 40 years. At first, the organization was limited in membership to those who had been allies in the war. Its primary concern was to ensure that no aggressor would again bring war on a global scale. But over the years its concerns have widened as its membership has grown. It is new almost universal in its membership. It has hastened the end of colonialism and encouraged the transition to freedom and independence of many new States. Its concerns today extend to human rights and to issues of development as well as to disputes and conflicts between States.
Our world of nation States has a vital need for such a universal organization. We have become increasingly conscious of concerns at a global level which far transcend the boundaries of individual States and affect the future of humanity as a whole. We must still work for the resolution of conflicts, an end to the arms race and the promotion of human rights and development. But now, in addition, we have become aware of an important new agenda. There are issues in relation to our fragile human environment on this planet and its preservation that can only be addressed only at a global level. For this we need a universal organization and a co-operative approach with responsibility shared by all. It is vital that this effort be a global one. But it is also more difficult to reach an agreement within a universal organization, where many diverse interests must be reconciled. That is the new challenge that we face.
In seeking to meet that challenge, we can count on a new and improved atmosphere in international relations. As we emerge from the shadows of the cold war, our hopes are greater than at any time since the United Nations was formed. The recent meeting between the Foreign Ministers of the United States and the Soviet Union is encouraging evidence that these two very important countries continue to build a relationship of confidence. That relationship is of importance for the whole world, most of all, perhaps, for Europe.
The far-reaching domestic changes in several Eastern European countries, notably in Hungary, Poland and the Soviet Union, have played an important part in improving the climate of East-West relations. Among the most important of those changes is the evident determination to ensure respect for human rights. Regrettably, full respect for human rights is not yet the norm throughout Eastern Europe. For example, abuses of human rights affect large sections of the population of Romania and have caused large numbers of the Turkish ethnic minority to flee Bulgaria.
The Conference on Security and Co-operation in Europe process has already been fruitful and has benefited Europe, and it must have a central place in any consideration of the situation in Europe as a whole. We will continue to urge that all parties live up to the commitments they have freely made.
East-West relations, however, cover only one sector of the concerns of the world community. Our focus on these issues, understandable though it may be, should not lead us to ignore or neglect the legitimate concerns of the rest of the world. There must be no doubt that these concerns, too, will have our attention. There is a need, therefore, to widen the scope of our concern so that all nations will begin to benefit from the winds of political change. The United Nations is well placed to help in that process.
Threats to the very survival of life on our planet are the most immediate global challenges. They call for new international commitment and determination. The curbing and reversing of the arms race and averting the threat to the global environment rank as' challenges of unparalleled importance. The arms race continues. Despite some modest improvements, enormous financial resources continue to be deployed, and wasted, in the quest for greater sophistication and superiority. Our enthusiasm for the current progress being made in arms-reduction talks cannot obscure that basic fact or relieve our concern.
Nothing short of the most deliberate and large-scale dismantling of forces and armaments seems likely to end the arms race. And until that happens, we will continue to live under the threats that those weapons pose. We are, of course, greatly encouraged by the declared intentions of the two super-Powers to cut their strategic nuclear weapons by half and by the progress being made towards conventional disarmament in Europe at the Vienna negotiations. Progress in those negotiations must be accelerated.
There is, however, a danger that the reduction in weapons numbers may be compensated for by the adoption of new and sophisticated weapons which are even more lethal and destabilizing than those in the arsenal at present. That would be a travesty of the disarmament process and must not occur.
We are disturbed at the failure so far to agree a comprehensive nuclear-test-ban treaty. We welcome the agreement by the United States and the Soviet Union to make progress towards ratification of less far reaching agreements and to negotiate further limitations. We urge them to proceed to a complete ban. This is especially important as we approach the 1990 Review Conference of the Treaty on the Non-Proliferation of Nuclear weapons.
The initiatives announced by the United States and the Soviet Union from this podium earlier in the week open the possibility of significant progress in ridding the world of chemical weapons. We look to early multilateral agreement on the complete elimination of these weapons of destruction. The world community has to see a real prospect of an end to this scourge and we call for a serious effort towards that objective.
Threats other than those posed by the arms race and armed conflict have developed in a more subtle fashion. The damage to our environment now constitutes a danger to the entire planet.
The Earth's very atmosphere is threatened by our activities. Life-giving resources are being destroyed by erosion, desertification and the devastation of tropical forests. Our rivers, lakes and seas are being poisoned with oils, chemicals and long-lasting nuclear waste. Pollution from nuclear-weapons establishments and the danger arising from accidents involving nuclear-powered and nuclear-armed vessels and a further dimension to the threat. My Government is particularly concerned at the potential hazard of nuclear submarines.
The danger is particularly acute in the narrow waterway of the Irish Sea, where the submarine traffic of several nations is intense. Already, there have been many incidents involving damage to fishing vessels by submarines travelling submerged. It is true that these are international waters, and in the present state of international law such vessels may pass freely through them. But with Chernobyl and its effects felt throughout Europe fresh in our minds, it takes no more than a little imagination to picture the disastrous consequences for neighbouring countries such as mine if one of those submerged nuclear reactors should meet with a really serious accident in narrow waters such as these.
In the face of such serious dangers, it is not enough in my view to be concerned only about rights of passage established in another era. There is a need - a vital need - for a new sense of international responsibility on the part of the countries that operate these vessels in face of dangers undreamt of in previous times.
We hold this planet in trust not just for ourselves and for future generations of mankind, but for all life. The health of the Earth depends on a fragile balance. We do not know the consequences of upsetting that balance and upset it at our peril. The preservation of the health of the planet demands global co-operation. We must all promote and develop the rational, non-polluting use of the Earth's limited resources, and we must encourage the replenishment of the natural heritage with which we have been blessed.
Serious debate is required and serious decisions need to be taken, and the United Nations is well placed to move the world's Governments into action. Several important international conferences on the environment are planned, among them the London Conference next year of the parties to the Montreal Protocol, which offers an opportunity to take more stringent measures to protect the ozone layer. The European Community has a specific responsibility in that area, and Ireland, which will hold the Community presidency during that period, will work to the best of its ability to promote significant progress.
Despite a greater spirit of peace and an easing of international tension between East and West, instability and turmoil continue to affect the daily lives of many people. For many, the guns of war have not been silenced. Conflicts and tension persist in several regions, and there is still widespread human suffering and economic devastation. Conflicts in a number of countries and regions, including Afghanistan, Cambodia and Central America are causing much pain. Ireland shares the concern which the presidency expressed and the determination of the Twelve to play a constructive role in helping resolve these terrible problems.
I would like to add some thoughts on two areas of conflict which are an affront to our conscience and sense of justice. I speak of the Arab-Israeli conflict and the inhuman system of apartheid.
In Gaza and the West Bank, a heavy toll has been exacted on the Palestinian people, often the very young, in their resistance to occupation. We are dismayed by the methods used in attempting to quell the disturbance by force. The policy of repression is not only unjust, it is also unsuccessful. Only a political solution can end these deep-seated problems.
We welcome the steady evolution of the Palestine Liberation Organization's position towards a political settlement of the Arab-Israeli problem. We also welcome the new momentum it has given to the peace process.
A comprehensive settlement of the conflict must guarantee security for all States in the region and self-determination for the Palestinian people. Within the framework of a negotiated peace settlement, it is for the Palestinian people to decide how it wishes to exercise its right to self-determination. We will be contributing what we can in the coming months to the efforts of the Twelve to advance a comprehensive settlement. Our hope is that the independent Palestinian State proclaimed unilaterally last year will become a reality, as a result of an international peace conference under United Nations auspices. All the parties concerned - including the Palestine Liberation organization, whose role in representing the Palestinian people we have recognized - must participate directly in that conference.
We have all been appalled at the devastation which many years of conflict have wreaked on Lebanon. We welcome the efforts currently being undertaken by the three Heads of State of the Arab League, and the indications that a settlement may at last be in sight which will guarantee the sovereignty, unity and territorial integrity of Lebanon, and see the introduction of significant political reforms and the withdrawal of all non-Lebanese troops - except, of course, the United Nations Interim Force in Lebanon.
The continued capture and holding of hostages is deeply distressing. Many families have been stricken? my own country has not been spared. among the hostages being held is an Irishman, Brian Keenan, who had been working in Beirut as a schoolteacher. Nobody has a right to hold innocent people hostage; nobody has a right to visit so much suffering on people who have no involvement in, and no responsibility for, the causes allegedly being served. To those who hold these hostages and to those who may be in a position to influence these people, my appeal is a simple one.' "Free the hostages now".
In South Africa the shameful repression of the black population continues unabated. Bans on black political organizations and the black trade union movement remain. The detention of Nelson Mandela and other political prisoners continues despite numerous appeals for their release. Many representatives of the Mass Democratic Movement have recently been arrested and remain in detention.
In the most recent elections, black South Africans were again denied any voice in the political structures of their country. The elections were the very embodiment of discrimination. It is hard to consider them as the prelude to the abandonment of apartheid. Yet nothing less will do. We note the declared awareness now being displayed by the South African Government of the need for reform. It is long past time for real and meaningful change in South Africa. The South African Government must delay no longer in abolishing apartheid and in working with all the people of South Africa to build a society based on equality and justice.
In Namibia, the long-delayed process of independence has begun under United Nations auspices. Ireland is honoured to be associated with this process through the participation of Irish personnel in the United Nations Transition Assistance Group. I take this opportunity to reaffirm our support for the Secretary-General and his Special Representative in fulfilling their roles. The next step - in November - is the holding of elections in which the Namibian people must, without intimidation, be free to express their sovereign will.
We are encouraged by recent initiatives towards national peace in Angola, and we also welcome indications of moves towards a settlement based on negotiation in Mozambique, There is, in the coming year, an opportunity for a general improvement in the situation in southern Africa. This opportunity must be grasped.
We firmly believe that it is only through deepening and strengthening the admittedly fragile ties on the Korean peninsula that tension can be reduced. In 1989, it is anomalous that the Korean peninsula is not represented in the United Nations, and we hope that this anomaly can soon be rectified. The observance of human rights has a central place in any consideration of the state of the world. It can no longer be isolated or hidden behind national boundaries. Human rights are now a permanent and legitimate aspect of international relations. My Government welcome this evolution.
Nevertheless, it is clear that there are Governments which engage in massive violations of human rights. Their conduct is an affront to the inherent dignity of man and the conscience of humanity.
The European Community President has already mentioned our concerns for the observance and restoration of human rights in a number of countries. We would like to emphasize that Ireland has been deeply saddened by events in China since June. The violent suppression of peaceful demonstrations and the series of arrests and executions which followed have left a deep scar.
Irish public opinion has followed with concern the renewed threat to human rights in some countries of Central America. Effective action must be taken by the Governments concerned to end abuses, to bring those responsible to justice and to put in place political structures which will make those abuses a thing of the past.
The United Nations role in peace-keeping has been greatly enhanced in the last two years. Ireland has been proud to play a Cull part in these efforts. Afghanistan, Iran-Iraq and Namibia have shown the essential role that the United Nations and only the United Nations can play in the resolution of regional conflict.
Allow me for a moment, however, to reflect on what I might term the problems of success.
The dispatch of peace-keeping forces should be seen as a first step only in the resolution of conflict. It is not an end in itself. Without the necessary political will to reach a settlement, there is a great danger that the peace-keeping role of the United Nations may be seriously eroded.
The peace-keeping function, as it exists today or as further developed, requires the firm financial commitment of all the Member States. It is vital, not least from the point of view of political credibility, that the financing of peace-keeping be put on a sound footing. The parties to regional conflicts have clear responsibilities which do not end with the deployment of United Nations peace-keeping forces. The United Nations peace-keeping role was designed not to replace, but to facilitate, the peace-keeping obligations of those parties.
If the obligation to move beyond a mere cessation of hostilities is accepted, we, the Members of the United Nations, should be prepared to entrust further responsibilities to our Organization. I hope that we might see the role of the United Nations develop further in the direction of peace-promotion by encouraging the conditions in which democracy can grow and flourish.
There is scope for greater United Nations involvement and more use of its expertise in election-monitoring. The Organization is, in fact, as the Secretary-General has pointed out, increasingly called on for this. Shortly, under United Nations supervision, the people of Namibia will elect their first independent Government. Other elections or referendums are proposed or are possible in several other areas beset by tension. The attitude towards elections has also begun to change in many parts of the world where democratically elected Governments have not been the norm in the past.
We should carefully consider the possibilities for greater United Nations involvement in this process. There may also be a role for the United Nations in undertaking related tasks in the furtherance of democracy, perhaps through the promotion of international standards for free and honest elections.
 We cannot manage the welfare of this planet if we ignore the well-being of those of its people who are denied its fruits because of underdevelopment.' We must move towards bridging the deep divide between rich and poor countries, between developed and developing. The 1980s have in many cases been a lost decade for many countries which is why we call for an urgent reduction of debt.  The resolution of the problems of the world's developing countries will not occur overnight. It can come about only if sustained efforts on their part are supported by the international community. Those of us in the more developed countries should not imagine that we are insulated from the problems created by underdevelopment. If, out of dire necessity to provide food or to repay debt, developing countries choose environmentally unsound path, we will all suffer. Damage to the environment anywhere in the world affects us all. It would be tragic if the developing countries were to repeat the mistakes of the developed world. We can avoid these environmental consequences only if we tackle with determination the problem of underdevelopment.
The United Nations system can play an important role in furthering the economic advancement of developing countries and in strengthening economic co-operation for the benefit of all. Several important conferences devoted to development, including a special session of the General Assembly, are being convened. The fourth international development strategy is being elaborated. In the is process, developed and developing countries alike will be able to commit themselves anew to decisive and effective co-operation to achieve lasting solutions to the problems of the developing world. Together, we must work to make the 1990s a decade of genuine development.
No discussion of global questions can be complete without reference to the seas, which cover the larger part of the Earth's surface. The Convention on the of the Sea is milestone in the history of international law-making and co-operation, which must not be allowed to fail. Universal acceptance of its provisions still eludes us because some elements relating to the regime for the sea-bed nave not found general acceptance. We believe, however, that there now exists a climate that opens the way for. dialogue between all States, with a view to achieving a universally acceptable convention. We hope that there will be the widest possible participation in this process.
For 20 years - since August 1969, when the Irish Government made an urgent plea for the involvement of the United Nations to stem the tide of violence that threatened to engulf Northern Ireland - successive Foreign Ministers of Ireland have reported annually to the General Assembly on developments in that troubled part of our island. Twenty years on, the situation in Northern Ireland remains of central concern to my Government and continues to claim the attention of the international community. The conflict in Northern Ireland is, first and foremost, a human tragedy. We must never lose a sense of the sadness and loss that lie behind statistics of death and injury. This was brought home to us most forcefully in the past week by the utterly senseless killing of 10 young British army bandsmen in southern England. The perpetrators of this atrocity stand condemned by both the British and the Irish Governments and peoples and by world opinion.
But our human sympathy for the victims of violence, instinctive and deep as it is, and our unqualified condemnation of its perpetrators are not in themselves sufficient. As public representatives, we have a responsibility to work actively and imaginatively to achieve political solutions to the underlying political problems.
Central to the situation in Northern Ireland are some of the same elements that are at the heart of a number of conflicts elsewhere in the world. It is a society divided by radically different interpretations of history, different senses of identity, and different aspirations for the future. The very complexity of such conflicts defies any simple solution. There is no easy formula for harmonizing memories and reconciling aspirations. A minimum first step, however, is to seek to identify those elements that are essential to an enduring solution. The fundamental prerequisite for progress is equality. Its presence nay not guarantee a resolution of the problem, but its absence will surely mean that a settlement will continue to evade us. Only on the basis of equality can we conduct an open-minded dialogue leading to reconciliation.
Confidence in the essential fairness and equality of the system is fundamental to any healthy society. It was the total, and well-founded, absence of that confidence on the part of the nationalist minority in Northern Ireland that formed the background to the fateful events of autumn 1969. Many of the basic civil rights demands articulated then have received a response in the 20 intervening years. More have been answered since the signature, in 1985, of the Anglo-Irish agreement, which has as one of its basic objectives the achievement of equality of treatment for all.
In the past year, for example, new fair-employment legislation for Northern Ireland has gone on the statute books, and we now look to the effective implementation of that legislation. However, action on the economic front has to be sustained, and equality in the distribution of economic resources has to be developed. Although a legacy of economic discrimination is not easily shaken off, with determination on the part of all involved it must, and will, be.
As fundamental as economic equality must be confidence on the part of the community generally in the essential even-handedness of all the instruments of government, including the administration of justice and the operation of the security forces. If that confidence is absent, there will inevitably be an erosion of moral and political authority.
My Government has consistently pointed to the need for the security forces in Northern Ireland to win the trust of the nationalist community. In particular, we have focused, over the past year, on the urgent need to address the problem of harassment of the nationalist community by elements within the security forces. We have had to register our deep concern at the involvement of members of the security forces in the most serious of crimes, including murder, and at the growing evidence, in recent weeks, of collusion between members of the security forces and loyalist paramilitaries. We have also had to protest at decisions, within the past year, to allow soldiers to resume service after they had been found guilty of most serious crimes in Northern Ireland. We have raised these concerns with the British Government in the Anglo-Irish Intergovernmental Conference. We are convinced that only the most effective and urgent response can repair the damage done by these recent developments.
Despite such set-backs, we must continue to work for political progress. I believe that the Anglo-Irish agreement - recently fortified by the review of its workings - plays a crucial role in this regard. But the effectiveness of the agreement as a framework for reform, co-operation and political progress must be developed continually by both Governments. Likewise, the differences that, inevitably, will arise from time to time between Dublin and London in the operation of the agreement must be tackled resolutely and overcome, and the two Governments must, together, demonstrate their firm commitment at all times to moving the Agreement forward.
Never has there been such a vital need for innovative and creative thinking within, and about, Northern Ireland, never has there been greater urgency about translating such thinking into practical steps forward. Both the British and the Irish Governments, as well as both sectors of the community in Northern Ireland, have responsibilities in this regard. For our part, we must - as we do - strive to understand that mix of emotions, interests and loyalties from which unionism draws its character and strength. We have continually to remind ourselves of unionists' fears. We have to ensure that our friendship is not mistaken for threat, and our genuine concerns dismissed as one-sided complaints.
The Irish Prime Minister - the Taoiseach, Charles Haughey - has repeatedly made clear that the Irish Government wants to enter a new dialogue with unionists. Our door is open, and we stand ready to advance to meet our unionist colleagues in mutual respect and friendship. We say directly to the unionist leaders that there is nothing to be lost - neither self-respect nor political advantage nor integrity of position - by meeting with us to discuss together how we can share our island. The gain will be for all the people of Northern Ireland who long for leadership out of the present political impasse.
We will address the period ahead with the same unswerving commitment to a resolution of the problems of Northern Ireland that informed our approach to this Organization 20 years ago. On that occasion, the then Irish Foreign Minister emphasized that
"Differences in political outlook or religious belief need not set people apart ... the real barriers are those created by fear, suspicion and intolerance".
Today, I again evoke that sentiment, applicable not just in Northern Ireland but in so many situations worldwide. If our discourses at this annual debate of the General Assembly do anything to enlarge understanding or to help lower those barriers, they will indeed have proved worthwhile. The United Nations proved its value as the forum in which all questions of global concern should be resolved. The opportunity exists to make further progress in putting into practice many of the principles of the Charter which up to now have been only imperfectly observed.
We note gratefully that many of the tensions and rivalries that have bedevilled the conduct of international relations over the years are now part of the past. We are therefore faced with a unique opportunity. We know that the heritage of future generations is threatened and that action has to be taken soon to protect our environment. We know that an unchecked arms race is not adding to our security but taking from it. We know that assault on the human rights and dignity of the individual in any country is an assault on us all. We know that we cannot sit passive and uninterested as regional conflicts and tension continue and fester. And we know that the problems of the poor and the underdeveloped will not solve themselves without new and better directed support.
We must begin to move closer to the goal of a more just, more secure, fairer and cleaner world and we now have a real opportunity to work for progress towards those aims through this organization.
